IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                          APRIL 1998 SESSION
                                                           FILED
                                                             April 23, 1998

                                                          Cecil Crowson, Jr.
STATE OF TENNESSEE,                      )                 Appellate C ourt Clerk
                                         )      C.C.A. NO. 02C01-9710-CR-00382
      Appellee,                          )
                                         )      SHELBY COUNTY
VS.                                      )
                                         )      NO. 96-13311 Below
AARON L. DRUMMER,                        )
                                         )
      Appellant.                         )      RULE 20 ORDER




                                     ORDER



      The defendant, Aaron L. Drummer, pled guilty to possession with intent to

sell or deliver ten (10) pounds of marijuana, a Class E felony. He agreed to a

sentence of one (1) year and a $3,000 fine, the manner of sentence to be

determined by the trial court. At the conclusion of the sentencing hearing, the

trial court denied alternative sentencing. The defendant was immediately

incarcerated.

      On appeal the defendant contends the trial court erred in denying

alternative sentencing. However, it appears to this Court that the defendant has

been released from incarceration. The issue, therefore, is moot. See State v.

Samuel D. Perry, C.C.A. No. 02C01-9611-CR-00435, Shelby County (Tenn.

Crim. App. filed January 29, 1998, at Jackson); State v. Terry Moore, C.C.A. No.

02C01-9509-CC-00257, Madison County (Tenn. Crim. App. filed August 2, 1996,

at Jackson).

      It is, therefore, ORDERED that the judgment of the trial court is affirmed in

accordance with Rule 20 of the Tennessee Court of Criminal Appeals. Costs are

taxed to the State of Tennessee, as it appears the defendant is indigent.
                                _________________________
                                JOE G. RILEY, JUDGE




CONCUR:




_________________________
DAVID G. HAYES, JUDGE




_________________________
WILLIAM M. BARKER, JUDGE




                            2